Citation Nr: 9905484	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  97-16 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1.  Entitlement to service connection for the residuals of an 
injury to the left index finger.

2.  Entitlement to service connection for the residuals of an 
injury to the left ring finger.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty service from August 1994 to 
October 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied entitlement to service connection for 
the residuals of an injury to the left index finger, and for 
the residuals of an injury to the left ring finger.  A 
hearing was held before a Member of the Board sitting in 
Montgomery, Alabama, in November 1998.  The undersigned 
Member was designated by the Chairman of the Board to conduct 
such a hearing.  A transcript of the hearing testimony has 
been associated with the claims file.

The Board also notes that there has been apparently some 
confusion about the veteran's claims.  In his original 
application for compensation, he claimed left index and ring 
finger disabilities.  On the other hand, various 
correspondence from the veteran suggested that he meant to 
claim disabilities of the left ring and little fingers (not 
the left index finger).  This matter was clarified at the 
Travel Board hearing that he, in fact, meant his left ring 
and little fingers.  However, as he did not withdraw the 
claim for a left index finger in writing, the Board must 
dispose of that issue in this decision.  See 38 C.F.R. 
§ 20.204 (1998).  Further, the RO has not had an opportunity 
to address the issue of entitlement to service connection for 
the residuals of a injury to the left little finger and it 
will be referred to the RO for appropriate action.  Thus, the 
issue of entitlement to service connection for the residuals 
of a left index finger injury will be discussed below, the 
remaining issue of entitlement to service connection for the 
residuals of an injury to the left ring finger will be 
discussed only in the REMAND section of this Board decision.



FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  Residuals of a left index finger injury are not currently 
shown based on the evidence submitted for the record.  Injury 
to the left index finger during service is not demonstrated.


CONCLUSION OF LAW

The claim for entitlement to service connection for the 
residuals of an injury to the left index finger is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); 
38 C.F.R. § 3.303(b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1998).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1998); 38 C.F.R. § 3.303(d) (1998).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

However, the threshold question which must be resolved with 
regard to each claim is whether the veteran has presented 
evidence that each claim is well grounded; that is, that each 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A plausible claim is "one which is meritorious 
on its own or capable of substantiation."  Black v. Brown, 
10 Vet. App. 279 (1997).  The duty to assist under 
38 U.S.C.A. § 5107(a) is triggered only after a well-grounded 
claim is submitted.  See Anderson v. Brown, 9 Vet. App. 542, 
546 (1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be 
well-grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, show that 
the veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such a 
condition.  The evidence must be medical in nature, unless it 
relates to a situation where lay evidence is competent.  
However, if chronicity is not applicable, a claim may still 
be well grounded on the basis of continuity of symptomatology 
if the condition was noted during service or during an 
applicable presumptive period and if competent evidence, 
either medical or lay, related the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

Although the veteran's original application for entitlement 
to service connection included a claim for a left index 
finger disability, a review of the veteran's service medical 
records reveals no complaints, symptomatology, or findings of 
a left index finger injury.  In addition, the veteran has 
subsequently testified that he did not injury his left index 
finger in service and that there was currently nothing wrong 
with his left index finger.  Moreover, there is no evidence 
of any current left index finger pathology that can be 
related to any in-service occurrence or event.

Since, as previously discussed, service connection cannot be 
granted for a disability that is not currently manifested, 
the Board must find that the veteran has not submitted 
evidence sufficient to justify a belief by a fair and 
impartial individual that service connection for an acquired 
psychiatric disorder could be granted, as is required under 
the provisions of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998); see also Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 
(1992).  The Board accordingly finds that his claim for 
service connection for the residuals of an injury to the left 
index finger is not well grounded and is therefore denied.


ORDER

Entitlement to service connection for the residuals of an 
injury to the left index finger is denied as the claim is not 
well grounded.

	(CONTINUED ON NEXT PAGE)



REMAND

The veteran contends that he is entitled to service 
connection for the residuals of a left ring finger injury 
incurred while on active duty.  Specifically, he contends 
that his left ring finger is numb.  

Service medical records reveal that the veteran injured his 
left ring finger in December 1995.  In the suture removal 
note, there were no signs of infection, temperature change, 
pus, or erythema.  Four sutures were removed.  The clinical 
assessment was a well healed laceration.  

At a hearing before a Member of the Board, the veteran 
testified that cut the main nerve in his left ring finger in 
service when he hit a sharp part of his locker.  He related 
that he had records which showed that he had cut some of the 
main nerves within the finger.  He asserted that he now had 
no feeling in half of the finger and still had a scar.  
However, the service medical records associated with the file 
make no reference to whether nerves were cut.  Therefore, the 
Board finds that an attempt should be made to associate 
additional service medical records to the claims file.  In 
addition, the veteran indicated that he had some records in 
his possession and they should also be associated with the 
claims file.

Finally, the Board notes that there is no current, 
comprehensive VA examination associated with the claims file 
and it is the Board's opinion that an examination is 
necessary to determine the current status of his left ring 
finger disability, including residual scarring and nerve 
involvement.  In view of the veteran's complaint of numbness, 
the contentions advanced, and the posture of the case at this 
time, the Board finds that additional development in this 
area is indicated.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, treatment centers, or 
employers (private, VA or military) who 
have provided him with relevant treatment 
for any left hand and/or finger disorder 
not already associated with the claims 
file.  After obtaining the appropriate 
signed authorization for release of 
information forms from the veteran, the 
RO should contact each physician, 
hospital, treatment center, or employer 
specified by the veteran to request 
specifically any and all medical or 
treatment records or reports relevant to 
the above mentioned claim.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998).

2.  The RO should attempt to obtain 
additional service medical records.  To 
the extent necessary, the veteran may be 
contacted for specific cites of 
treatment, particularly if involving 
hospitalization.  If it is determined 
that no additional records are available, 
a notation as to the reasoning should be 
set forth in the claims file.

3.  The veteran should be advised that 
while the case in on remand status, he is 
free to submit additional evidence and 
argument, including any additional 
service medical records he has in his 
possession.  See Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992). 

4.  Thereafter, (and whether additional 
documents are received or not), the RO 
should schedule the veteran for the 
appropriate VA physical examination to 
determine the relationship between the 
veteran's in-service left ring finger 
injury and current pathology, if any, 
particularly residual scarring and/or 
nerve involvement.  Specifically, the 
examiner is requested to express an 
opinion as to the following questions:

i)  does the veteran have chronic 
residuals of the left ring finger, to 
include scarring, and what is the nature 
of that pathology?

ii)  if the veteran does have a chronic 
residuals of a left ring finger injury, 
does the evidence make it more likely 
than not that the current disability 
represents or was the result of an in-
service injury in 1995?

The claims file must be made available to 
the examiner for review before the entry 
of the opinion.  If these matters cannot 
be medically determined without resort to 
mere conjecture, this should be commented 
upon by the examiner.

5.  The RO should then readjudicate the 
issue of entitlement to service 
connection for the residuals of an injury 
to the left ring finger.  In the event 
the benefits sought are not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

